Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2019 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2012/0002359 (Sanada).
With respect to claim 1, Sanada teaches a lithium-ion secondary battery comprising a negative-electrode active material layer, a solid electrolyte layer, and a positive electrode active material layer (PP 0029).  The negative-electrode active material and positive-electrode active material may have an uneven structure having a stripe pattern (PP 0030-0031, Fig. 1B, reproduced and annotated below) which creates two layers having a base and apex extending opposite one another which are offset from each other as to nest within each other.

    PNG
    media_image1.png
    103
    410
    media_image1.png
    Greyscale


With respect to claim 8, Fig 2A shows that the base of the active material layer (102) is in contact between protrusions, and therefore the perimeter of the anode-facing bases are in contact with adjacent anode-facing bases.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0002359 (Sanada) as applied to claim 1 above, and further in view of US PGPub 2017/0139013 (Richards).
Sanada teaches the electrochemical device as discussed above, but fails to teach the claimed lithium conducting oxides.  Richards teaches that Li10GeP2S12 may be used an anode material to increase the electrical conductivity of the electrode materials (PP 0070).  Richards further teaches Li7La3Zr2O12 which meets the stability requirements for high voltage cathodes (PP 0076).    It would have been obvious to one of ordinary skill in the art at the time of filing to use an anode having Li10GeP2S12 to increase the electrical conductivity, and a cathode having Li7La3Zr2O12 to provide high voltage for the electrochemical cell of Sanada as taught by Richards. 

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0002359 (Sanada) as applied to claim 1 above.
With respect to claim 4, Sanada teaches that the density of the module is only limited by the manufacturing method (PP 0034).  Sanada does not teach that the layers are porous. Sanada fails to teach the porosity of the layers.  One of ordinary skill in the art would expect a nonporous layer to have a substantially high density. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
With respect to claim 5, the solid electrolyte layer has a thickness of 20 to 50 m (PP 0042). The positive electrode active material layer has a thickness of 20 to 100 m (PP 0050).  Sanada fails to teach the thickness of the negative electrode active material layer or the tri-layer thickness, however Fig. 1B shows that the positive and negative active material layers are substantially similar, which allows for a tri-layer having a total thickness of about 40 to 250 m.

Claim(s) 6-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable 
over US PGPub 2012/0002359 (Sanada) as applied to claim 1 above, and further in view of US PGPub 2014/0099539 (Yamazaki).
With respect to claim 6, Sanada teaches the electrochemical cell as discussed above, but fails to teach cones. Yamazaki teaches a lithium-ion secondary battery comprising a negative electrode (PP 0063).  The negative electrode includes a plurality of protrusion portions (PP 0065).  The protrusions may be perpendicular to the surface of the current collector (PP 0066), which is extending away from the negative electrode.  The protrusion portions may have various shapes, such as cones (PP 0100, Fig. 4E), which have a base with an apex extending opposite the base.  The protrusions increase the surface area of the negative electrode (PP 0021).  It would have been obvious to form negative and positive electrodes of Sanada to have protrusions, such as cones, to increase the surface area of the electrodes as taught by Yamazaki.
With respect to claim 7, the protrusion height may be 1 to 100 m and the diameter may be 50nm to 5m (PP 0109), and may be determined in consideration of the thickness of the conductive layer (PP 0162) as long as it is not too thin as to cause breakage (PP 0112).  It would have been obvious to one of ordinary skill in the art at the time of filing to find a workable diameter to support the thickness of the conductive layer.  It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
With respect to claim 9, Yamazaki teaches that the cross section of the base is 50 nm to 5 m (PP 0109).  Fig. 3A shows that the base of the cones is spaced about evenly about the same as the base of the projection.  One of ordinary skill in the art at the time would expect the bases to be close, such as about 5 m.  
With respect to claim 10, Sanada teaches the electrochemical cell as discussed above, but fails to teach continuous protrusions. Yamazaki teaches a lithium-ion secondary battery comprising a negative electrode (PP 0063).  The negative electrode includes a plurality of protrusion portions (PP 0065). The protrusions may be perpendicular to the surface of the current collector (PP 0066), which is extending away from the negative electrode.  The protrusions increase the surface area of the negative electrode (PP 0021).  It would have been obvious to form negative and positive electrodes of Sanada to have protrusions to increase the surface area of the electrodes as taught by Yamazaki.
With respect to claim 11, the protrusion height may be 1 to 100 m and the diameter may be 50nm to 5m (PP 0109), and may be determined in consideration of the thickness of the conductive layer (PP 0162) as long as it is not too thin as to cause breakage (PP 0112).  Yamazaki fails to teach a base of the projection between 50 and 200 m.  It would have been obvious to one of ordinary skill in the art at the time of filing to find a workable diameter to support the thickness of the conductive layer. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim(s) 12, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0002359 (Sanada) as applied to claim 1 above, and further in view of US PGPub 2018/0138557 (Jeong).
With respect to claim 12, Sanada teaches the electrochemical device as discussed above, wherein the negative and positive electrodes may have a current collector (PP 0012) such as aluminum foil (PP 0032).  The current collector would function as a support for the anode and the cathode.  Sanada fails to teach a porous support. Jeong teaches that current collectors may have fine surface texture to increase adhesiveness of the electrode active material and may be foils or porous foams (PP 0027).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a porous foam for the current collector of Sanada to increase the adhesiveness of the electrode active material as taught by Jeong.
With respect to claim 15, Sanada teaches that the density of the module is only limited by the manufacturing method (PP 0034).  Sanada does not teach that the layers are porous. Sanada fails to teach the porosity of the layers.  One of ordinary skill in the art would expect a nonporous layer to have a substantially high density.  Jeong fails to teach the porosity of the foam current collectors.  One of ordinary skill in the art would expect a foam to have a substantially high porosity.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
With respect to claim 16, Sanada teaches a lithium-ion secondary battery comprising a negative-electrode active material layer, a solid electrolyte layer, and a positive electrode active material layer (PP 0029).  The negative-electrode active material and positive-electrode active material may have an uneven structure having a stripe pattern (PP 0030-0031, Fig. 1B, reproduced and annotated below) which creates two layers having a base and apex extending opposite one another which are offset from each other as to nest within each other.

    PNG
    media_image1.png
    103
    410
    media_image1.png
    Greyscale

The negative and positive electrodes may have a current collector (PP 0012) such as aluminum foil (PP 0032).  The current collector would function as a support for the anode and the cathode.  Sanada fails to teach a porous support. Jeong teaches that current collectors may have fine surface texture to increase adhesiveness of the electrode active material and may be foils or porous foams (PP 0027).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a porous foam for the current collector of Sanada to increase the adhesiveness of the electrode active material as taught by Jeong.


With respect to claim 18, the solid electrolyte layer has a thickness of 20 to 50 m (PP 0042). The positive electrode active material layer has a thickness of 20 to 100 m (PP 0050).  Sanada fails to teach the thickness of the negative electrode active material layer or the tri-layer thickness, however Fig. 1B shows that the positive and negative active material layers are substantially similar, which allows for a tri-layer having a total thickness of about 60 to 250 m.

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable 
over US PGPub 2012/0002359 (Sanada) and US PGPub 2018/0138557 (Jeong) as applied to claim 16 above, and further in view of US PGPub 2014/0099539 (Yamazaki).
With respect to claims 19 and 20, Sanada and Jeong teach the electrochemical cell as discussed above, but fails to teach cones. Yamazaki teaches a lithium-ion secondary battery comprising a negative electrode (PP 0063).  The negative electrode includes a plurality of protrusion portions (PP 0065) [claim 10].  The protrusions may be perpendicular to the surface of the current collector (PP 0066), which is extending away from the negative electrode.  The protrusion portions may have various shapes, such as cones (PP 0100, Fig. 4E), which have a base with an apex extending opposite the base.  The protrusions increase the surface area of the negative electrode (PP 0021).  It would have been obvious to form negative and positive electrodes of Sanada and Jeong to have protrusions, such as cones, to increase the surface area of the electrodes as taught by Yamazaki.  Yamazaki teaches the protrusion height may be 1 to 100 m and the diameter may be 50nm to 5m (PP 0109), and may be determined in consideration of the thickness of the conductive layer (PP 0162) as long as it is not too thin as to cause breakage (PP 0112).  It would have been obvious to one of ordinary skill in the art at the time of filing to find a workable diameter to support the thickness of the conductive layer. It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claims 13, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Sanada in view of Jeong as discussed in claim 12 above. Sanada and Jeong teach the lithium conducing oxides as discussed above, but fail to teach that the porous anode and cathode supports are selected from the disclosed compounds of claims 13 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724  

/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759